DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered. 

Drawings
The drawings received on 01/11/2021 are not entered because no support for the changes are found in the original specification.  Applicant cites paragraphs 0106 to 0120 of the specification as support, but no specific language is cited, no explanation is offered, and it is not clear where the specification supports the amended drawings.    

Specification
The substitute specification filed 01/11/2021 has not been entered because they do not conform to 37 CFR 1.125(b) and (c) because: they appear to contain new matter.  The changes to the specification are material changes and applicant has not cited any support in the original disclosure as supporting the changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, 9, 12, 13, 15, 16, 19,and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 12, and 19 substantially recite: “wherein the super block management module reconfigures the target super block by replacing the bad block with a second free block not in the plurality of super blocks, among a plurality of memory blocks in a user data area of the memory device, when the first free block does not exist in the reserved block area.”  Without any clear distinction between free blocks in a “user data area” and free blocks in a “reserved block area” the terms are subjective.  See MPEP § 2173.05(b).  The specification explains a “free block” as being in the “reserved area” while the “user block” is in the user area.  See figure 11.  While solid state drives do have blocks in an overprovisioning space, there is no clear distinction in this application between the “reserved block area” and the “user area” (e.g. unmapped vs mapped).  Note that the boundary between the two in figure 11 appears to illustrate an abstract concept and not a physical boundary.  
All dependent claims are rejected as containing the limitations of the claims from which they depend. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (Errors in Flash-Memory-Based Solid-State Drives: Analysis, Mitigation, and Recovery, January 2018), Parker (US 2016/0179428), and Zhang (US 2017/0300410).
Claim 1. (Currently Amended) A memory system, comprising: 
a memory device including a plurality of semiconductor memories each including a plurality of memory blocks; (Yu teaches: “Figure 2 shows an example of how NAND flash memory is organized within an SSD. The flash memory is spread across multiple flash chips, where each chip contains one or more flash dies, which are individual pieces of silicon wafer that are connected together to the pins of the chip. . . . Each chip is connected to one or more physical memory channels, and these memory channels are not shared across chips. A flash die operates independently of other flash dies, and contains between one and four planes. Each plane contains hundreds to thousands of flash blocks.” Yu page 4, first paragraph.) and a controller configuring a plurality of super blocks by grouping the plurality of memory blocks and controlling overall operations of each of the plurality of super blocks, (“Blocks in each plane are numbered with an ID that is unique within the plane, but is shared across multiple planes. Within the block, each page is numbered in sequence. The controller firmware groups blocks with the same ID number across multiple chips and planes together into a superblock.”  Yu page 4, second paragraph.  See also Yu figure 2 on page 4.) wherein the controller performs wear leveling based on an erase count of each of the plurality of super blocks, and wherein, when a memory block in a target super block, among the plurality of super blocks, becomes a bad block, the controller reconfigures the target super block by replacing the bad block with a first free block in a reserved block area of the memory device, initially sets an erase count of the first free block to be different from an erase count of the target super block, sets an erase count of each of remaining memory blocks except for the first free block, among memory blocks in the target super block, to be the same as the erase count of the target super block, and (“To manage the NAND flash memory, the controller runs firmware that maps host data to physical NAND flash pages, performs garbage collection on flash pages that have been invalidated, applies wear leveling to evenly distribute the impact of writes on NAND flash reliability across all pages, and manages bad NAND flash blocks. We briefly examine the various tasks of the SSD controller.”  Yu page 5, section 1.3, second paragraph.  “Whenever a page of data is written to by the host or moved for underlying SSD maintenance operations (e.g., garbage collection [40, 288]; see Section 1.3.3), the old data (i.e., the physical location where the overwritten data resides) is simply marked as invalid in the physical block’s metadata, and the new data is written to a page in the flash block that is currently open for writes (see Section 2.4 for more detail on how writes are performed). . . The FTL is also responsible for wear leveling, to ensure that all of the blocks within the SSD are evenly worn out [40, 288]. By evenly distributing the wear (i.e., the number of P/E cycles that take place) across different blocks, the SSD controller reduces the heterogeneity of the amount of wearout across these blocks, thereby extending the lifetime of the device. . . . The wear-leveling algorithm dictates which of the blocks from the free list is selected. One simple approach is to select the block in the free list with the lowest number of P/E cycles to minimize the variance of the wearout amount across blocks, though many algorithms have been developed for wear leveling [39, 71].”  Yu page 6, section 1.3.2, second paragraph.  “The SSD identifies growth bad blocks during runtime by monitoring the status of each block. Each superblock contains a bit vector indicating which of its blocks are GBBs. After each program or erase operation to a block, the SSD reads the status reporting registers to check the operation status. If the operation has failed, the controller marks the block as a GBB in the superblock bit vector. At this point, the controller uses superpage-level parity to recover the data that was stored in the GBB (see Section 1.3.10), and all data in the superblock is copied to a different superblock. The superblock containing the GBB is then erased. When the superblock is subsequently opened, blocks marked as GBBs are not used, but the remaining blocks can store new data.”  Yu page 10, third paragraph.  “Error characterization studies [19, 20, 75, 162, 182, 212] have found that, due to NAND flash wearout, the probability of raw bit errors increases as more program/erase (P/E) cycles (i.e., write accesses, or writes) are performed to the drive. The raw bit error rate eventually exceeds the maximum number of errors that can be corrected by ECC, at which point data loss occurs [22, 27, 174, 233]. The lifetime of a NAND-flash-memory-based SSD is determined by the number of P/E cycles that can be performed successfully while avoiding data loss for a minimum retention guarantee (i.e., the required minimum amount of time, after being written, that the data can still be read out without uncorrectable errors).”  Yu page 2, next to last paragraph.  Note a system keeping track of the number of erase cycles of all physical blocks keeps track of the erase cycles for blocks in a superblock and also for blocks used to replace the bad blocks of the superblocks.  Choosing the block with the lowest erasure count in a system using superblocks in which at least one block was replaced using a bad block results in evaluation of the erasure counts of both the original superblock and the replaced block.  Note blocks in the “free list” in Yu contains blocks from previous iterations of garbage collection: “(3) erases each selected block (see Section 2.4), and (4) adds a pointer to each selected block into the free list within the FTL.”  Yu page 7, second paragraph.  
In the interest of compact prosecution a secondary reference will be used to teach managing counts at the superpage level (as opposed to counting each block in a superpage individually).  
Parker teaches: “Since the super block spans multiple channels, it may be concurrently writing to the all die within a super block. With single-plane operations, each die may contribute one erase block to a super block. As a result, each super block may have the same number erase blocks as die within a super block. Advantages for using super blocks include fewer blocks to manage and initialize. For example, instead of managing erase-block lists, the lists may cover super-block lists. Also, program/erase (P/E) counts and valid-page counters may be managed at the super-block level. Another advantage includes fewer metadata pages because each metadata pages in a super block captures the metadata for multiple erase blocks.”  Parker paragraph 0073. “The memory analytics described herein may be utilized at different levels including at the block level, metablock level, super block level, die level, wordline level, page level, etc. The memory analytics measurements and analysis may be described herein at the block level, but that is merely exemplary.” paragraph 0083. Parker paragraph 0083.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Parker before the effective filing date as an instance of use of known technique to improve similar devices (methods, or products) in the same way.  The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement" (the grouping of erase counts for uniform superblocks (where possible) would have been an improvement because it reduces storage of redundant metadata).  The prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention (as shown in the teaching of Parker cited above).  One of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art (one of ordinary skill in the art would have recognized that the results of counting erase counts of uniform superblocks would have been predictable). See MPEP § 2143(I)(C).)
performs wear leveling based on the erase count of the first free block and the erase count of each of the remaining memory blocks in the target super block. (The previously cited art does not expressly teach wear leveling/garbage collection based on the erase count of the target block(s) (selecting the target blocks with lowest erase count).
Zhang teaches: “[0043] Wear-leveler influences the endurance of the flash memory and relates to garbage collection strategy. Since the present scheme optimizes the average-case performance by postponing garbage collection as late as possible, the erase counts of each block is improved. In order to balance the erase counts of each data block, the present scheme also checks the block erase counts when selecting the victim block. When multiple blocks have the same least number of valid pages, the present wear leveler will select the block that has lower number of erase counts as the victim block.”  Zhang paragraph 0043.  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Zhang before the effective filing as an instance of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; The prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement” (the improvement being that targeting the memory blocks with smaller erase counts levels wear and prolongs the overall life of the device).  The prior art contained a known technique that is applicable to the base device (method, or product) (the targeting of specific blocks for garbage collection/wear leveling is applicable to the methods of garbage collection/wear leveling in the previously cited art). One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. See MPEP § 2143(I)(D).)
Claim 2. (Currently Amended) The memory system of claim 1, wherein 
the erase count of each of the plurality of superblocks are obtained by counting, for each of the plurality of super blocks, a number of erases performed on the corresponding super block, (“Also, program/erase (P/E) counts and valid-page counters may be managed at the super-block level.”  Parker paragraph 0073.) and the erase count of each of the memory blocks in the target super block is obtained by counting, for each of the memory blocks in the target super block, a number of erases performed on the corresponding memory block. (See rejection of claim 1 in which Yu teaches counting all blocks including blocks added to the superblock with a bad block.  While it is not necessary for the rejection, note also that “counting, for each of the memory blocks included in the super block” implies but does not require each block be individually counted because counting the superblock is “for each of the memory blocks included in the superblock”.  See MPEP §§ 2103 and 2111.04.)
Claim 3. (Currently Amended) The memory system of claim 1, wherein the controller comprises: 
a super block management module configuring the plurality of super blocks; and a wear leveling management module performing the wear leveling based on the erase count of each of (See rejection of claim 1.)
Claim 5. (Currently Amended) The memory system of claim 3, wherein 
the super block management module reconfigures the target super block by replacing the bad block with a second free block not in the plurality of super blocks, among a plurality of memory blocks in a user block area of the memory device, when the first free block does not exist in the reserved block area.  (“Any block that does not contain the value 0xFF is marked as bad, and is recorded in a bad block table stored in the controller. A small number of blocks in each plane are set aside as reserved blocks (i.e., blocks that are not used during normal operation), and the bad block table automatically remaps any operation originally destined to an OBB to one of the reserved blocks.”  Yu page 10, second paragraph.  “The SSD identifies growth bad blocks during runtime by monitoring the status of each block. Each superblock contains a bit vector indicating which of its blocks are GBBs.”  Yu page 10, third paragraph.  “Manufacturers overprovision the flash drive by providing more physical block addresses, or PBAs, to the SSD controller than the advertised capacity of the drive, i.e., the number of logical block addresses (LBAs) available to the operating system. Overprovisioning improves performance and endurance, by providing additional free space in the SSD so that maintenance operations can take place without stalling host requests.”  Yu page 12, first paragraph.  Note that there is no structural distinction between the “user area” and the “reserved block area”.  See MPEP § 2111.04.)
Claim 6. (Currently Amended) The memory system of claim 5, wherein 
the second free block is a memory block included in an over-provisioning area of the memory device.  (“Any block that does not contain the value 0xFF is marked as bad, and is recorded in a bad block table stored in the controller. A small number of blocks in each plane are set aside as reserved blocks (i.e., blocks that are not used during normal operation), and the bad block table automatically remaps any operation originally destined to an OBB to one of the reserved blocks.”  Yu page 10, second paragraph.  “The SSD identifies growth bad blocks during runtime by monitoring the status of each block. Each superblock contains a bit vector indicating which of its blocks are GBBs.”  Yu page 10, third paragraph.  “Manufacturers overprovision the flash drive by providing more physical block addresses, or PBAs, to the SSD controller than the advertised capacity of the drive, i.e., the number of logical block addresses (LBAs) available to the operating system. Overprovisioning improves performance and endurance, by providing additional free space in the SSD so that maintenance operations can take place without stalling host requests.”  Yu page 12, first paragraph.)
Claim 8. (Currently Amended) The memory system of claim 5, 
wherein the wear leveling management module increases the erase count of the first free block as the number of erases performed on the reserved block increases.  (Yu teaches: “The flash vendor performs extensive testing, known as bad block scanning, to identify OBBs when a flash chip is manufactured [181]. Initially, all blocks are kept in the erased state, and contain the value 0xFF in each byte (see Section 2.1). Inside each OBB, the bad block scanning procedure writes a specific data value (e.g., 0x00) to a specific byte location within the block that indicates the block status. A good block (i.e., a block without defects) is not modified, and thus its block status byte remains at the value 0xFF. When the SSD is powered up for the first time, the SSD controller iterates through all blocks and checks the value stored in the block status byte of each block. Any block that does not contain the value 0xFF is marked as bad, and is recorded in a bad block table stored in the controller.” Yu page 10, second paragraph.  Note that this shows that a new block has actually gone through one program erase cycle.  See also rejection of claim 1.)
Claim 9. (Currently Amended) The memory system of claim 5, wherein 
the wear leveling management module initially sets the erase count of the second free block to a previous erase count of the second free block and increases the erase count of the second free block as the number of erases performed on the second free block increases.  (This reads on maintaining the erase count of the physical blocks.  See rejection of claim 1.)
Claim 10. (Currently Amended) A memory system, comprising: a plurality of semiconductor memories; and a controller coupled to the plurality of semiconductor memories, wherein the controller comprises a super block management module configuring a plurality of memory blocks included in the plurality of semiconductor memories as a plurality of super blocks, and a wear leveling management module performing wear leveling based on an erase count of each of the plurality of super blocks, when a memory block in a target super block, among the plurality of super blocks, becomes a bad block, reconfiguring the target super block by replacing the bad block with a first free block in a reserved block area of the memory device, initially setting an erase count of the first free block to be different from an erase count of the target super block, setting an erase count of each of remaining memory blocks except for the first free block, among memory blocks in the target super block, to be the same as erase count of the target super block, and performing the wear leveling based on an erase count of the first free block and the erase count of each of the remaining memory blocks in the target super block.  (See rejection of claim 1.)
Claim 12. (Currently Amended) The memory system of claim 10, wherein the super block management module reconfigures the target super block by replacing the bad block with a second free block not in the plurality of super blocks, among a plurality of memory blocks in a user block area, when the first free block does not exist in the reserved block area. (See rejection of claim 5.)
Claim 13. (Currently Amended) The memory system of claim 12, wherein the second free block is a memory block included in an over-provisioning area of the plurality of semiconductor memories. (See rejection of claim 6.)
Claim 15. (Currently Amended) The memory system of claim 12, wherein the wear leveling management module manages the erase count of the first free block by increasing the erase count of the first free block as the number of erases performed on the first free block increases. (See rejection of claim 8.)
Claim 16. (Currently Amended) The memory system of claim 12, wherein the wear leveling management module initially sets the erase count of the second free block to a previous erase count of the second free block, and increases the erase count of the second free block as the number of erases performed on the second free block increases. (See rejection of claim 9.)
Claim 17. (Currently Amended) A method of operating a memory system, the method comprising: grouping a plurality of memory blocks in a plurality of semiconductor memories into a plurality of super blocks; (See rejection of claim 1.) counting a number of erases performed on each of the plurality of super blocks to generate an erase count of each of the plurality of super blocks, (See rejection of claim 2.) performing wear leveling on the plurality of semiconductor memories based on the erase count of each of the plurality of super blocks; reconfiguring a target super block in which a memory block becomes a bad block, among the plurality of super blocks, by replacing the bad block with a first free block in a reserved block area of the memory device; (See rejection of claim 1.) initially setting an erase count of the first free block to be different from an erase count of the target superblock; setting an erase count of each of remaining memory blocks except for the first free block, among a memory blocks in the target super block, to be the same as the erase count of the target super block; and performing the wear leveling on the target super block based on the erase count of the first (See rejection of claim 1.)
Claim 19. (Currently Amended) The method of claim 17, wherein the target super block is reconfigured by replacing the bad block with a second free block not in the plurality of super blocks, among a plurality of memory blocks in a user block area, when the first free block does not exist in the reserved block area. (See rejection of claim 5.)
Claim 20. (Currently Amended) The method of claim 19, wherein the second free block is a memory block included in an over-provisioning area of the plurality of semiconductor memories. (See rejection of claim 6.)
Claim 21. (Currently Amended) A method of operating a memory system, the method comprising: grouping a plurality of memory blocks in a plurality of semiconductor memories into a plurality of super blocks; (See rejection of claim 1.) obtaining an erase count by counting a number of erases performed on each of the plurality of super blocks; (See rejection of claim 2.) reconfiguring a target super block in which a memory block becomes a bad block, among the plurality of super blocks, by replacing the bad block with a first free block in a reserved block area of the memory device; (See rejection of claim 1.) initially setting an erase count of the first free block to be different from an erase count of the target super block; setting an erase count of each of remaining memory blocks except for the bad block, among memory blocks in the target super block, to be the same as the erase count of the target super block; (See rejection of claim 1.) and performing a garbage collection operation by selecting a memory block with a smallest erase count, among the memory blocks in the target super block, as a target memory block. (See rejection of claim 1.)
Cancelled (4, 7, 11, 14, and 18)
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive 
Rejections under § 112b:
The rejections to the independent claims have been withdrawn based on claim amendments.  
Rejections under § 103:
Applicant states that the bad blocks of Yu occur at manufacture and not during operation.  The cited portion of Yu teaches growth bad blocks, explained in the reference as occurring during runtime.  
Applicant states that Parker fails to teach managing erase counts at the superblock level, citing paragraphs 0057 and 0083 of parker but failing to note the underlined portion of paragraph 0073 of Parker cited in the previous action teaching “program/erase (P/E) counts . . . may me managed at the superblock-level”.  Final action at 8.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
Storage System and Method for Generating a Reverse Map During a Background Operation and Storing It in a Host Memory Buffer
US 20190266079 A1
"Some garbage collection operations use a physical-to-logical address map (a "reverse map") to identify which memory blocks need to be relocated. " Abstract. "[0016] In some embodiments, the memory comprises a plurality of blocks, each block associated with a respective program-erase count, and wherein the controller is configured to identify which blocks to generate the physical-to-logical address map for based on the program-erase count associated with each block." paragraph 0016.  "[0086] Further, in the above examples, the generated reverse map was later retrieved from the HMB 254 for use with a garbage collection operation (e.g., as part of a dynamic relocation operation aimed at freeing up SLC/TLC blocks). However, it should be noted that other operations can use the generated reverse map. For example, in one alternate embodiment, the generated reverse map can be used in a wear-levelling scenario where the wear is uniformly distributed across non-volatile memory 104. In this alternate embodiment, instead of using the validity count to pre -select the blocks for the reverse map, a program-erase count for a block can be used. 
" paragraph 0086.
SYSTEM AND METHOD FOR PRE-CONDITIONING A STORAGE DEVICE
US 20180059983 A1
"According to one embodiment, the erase count of individual erase blocks is used to make an optimal selection of victim blocks for garbage collection."  paragraph 0036.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139